       Case 5:20-cv-05146-LHK Document 122 Filed 03/01/21 Page 1 of 5




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2   Andrew H. Schapiro (admitted pro hac vice)      Josef Ansorge (admitted pro hac vice)
     andrewschapiro@quinnemanuel.com                 josefansorge@quinnemanuel.com
 3   191 N. Wacker Drive, Suite 2700                 1300 I Street NW, Suite 900
     Chicago, IL 60606                               Washington D.C., 20005
 4
     Telephone: (312) 705-7400                       Telephone: (202) 538-8000
 5   Facsimile: (312) 705-7401                       Facsimile: (202) 538-8100

 6   Stephen A. Broome (CA Bar No. 314605)           Jonathan Tse (CA Bar No. 305468)
     stephenbroome@quinnemanuel.com                  jonathantse@quinnemanuel.com
 7   Viola Trebicka (CA Bar No. 269526)              50 California Street, 22nd Floor
     violatrebicka@quinnemanuel.com                  San Francisco, CA 94111
 8
     865 S. Figueroa Street, 10th Floor              Telephone: (415) 875-6600
 9   Los Angeles, CA 90017                           Facsimile: (415) 875-6700
     Telephone: (213) 443-3000
10   Facsimile: (213) 443-3100
11   Jomaire Crawford (admitted pro hac vice)        Thao Thai (CA Bar No. 324672)
12   jomairecrawford@quinnemanuel.com                thaothai@quinnemanuel.com
     51 Madison Avenue, 22nd Floor                   555 Twin Dolphin Drive, 5th Floor
13   New York, NY 10010                              Redwood Shores, CA 94065
     Telephone: (212) 849-7000                       Telephone: (650) 801-5000
14   Facsimile: (212) 849-7100                       Facsimile: (650) 801-5100
15 Counsel for Defendant Google LLC

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17                                   SAN JOSE DIVISION
18
     PATRICK CALHOUN, et al., on behalf of            Case No. 5:20-cv-5146-LHK-SVK
19   themselves and all others similarly situated,
            Plaintiffs,                               DECLARATION OF VIOLA TREBICKA
20
                                                      IN SUPPORT OF PLAINTIFFS’
21          v.                                        MOTION TO SEAL PURSUANT TO
                                                      CIVIL LOCAL RULE 79-5 (DKT. 117)
22   GOOGLE LLC,
         Defendant.
23                                                    Referral: Hon. Susan van Keulen, USMJ
24

25

26

27

28

                                                                Case No. 5:20-cv-5146-LHK-SVK
                 DECLARATION OF VIOLA TREBICKA ISO ADMINISTRATIVE MOTION TO SEAL (DKT. 117)
       Case 5:20-cv-05146-LHK Document 122 Filed 03/01/21 Page 2 of 5




 1          I, Viola Trebicka, declare as follows:
 2          1.     I am a member of the bar of the State of California and a partner with Quinn Emanuel
 3 Urquhart & Sullivan, LLP, attorneys for Defendant Google LLC (“Google”) in this action. I make

 4 this declaration of my own personal, firsthand knowledge, and if called and sworn as a witness, I

 5 could and would testify competently thereto.

 6          2.     I am making this declaration pursuant to Civil Local Rule 79-5(e) as an attorney for
 7 the “Designating Party,” as that term is used in that rule.

 8          3.     On February 24, 2021, Plaintiffs filed an administrative motion to seal portions of
 9 Plaintiffs’ Opposition to Google’s Motion for a Protective Order, the Declaration of Lesley Weaver,

10 Exhibit A thereto, and the Declaration of Dr. Matthew Green. On the same day, I received an

11 unredacted service copy of these documents.

12          4.     I have reviewed the documents that Plaintiffs seek to file under the seal pursuant to
13 Civil Local Rule 79-5, unredacted copies of which have been filed at Docket Entries 117-4, 117-6,

14 117-8 and 117-10. As more fully explained in Google’s Administrative Motion to Seal Portions of

15 Google’s Motion for a Protective Order and Supporting Declaration (see Dkt. 108), I understand

16 that the documents that Plaintiffs seek to file under seal contain information that Google maintains

17 as confidential in the ordinary course of its business and is not generally known to the public or

18 Google’s competitors, and falls within the protected scope of the Protective Order entered in this

19 action. See Dkt. 61 at 1-2.

20          5.     Based on my review of the documents sought to be filed under seal, there is good
21 cause to seal the following portions of the documents:

22                      Document                                      Basis for Sealing
23   Plaintiffs’ Opposition to Google’s Motion for a The redacted portions contain Google’s
     Protective Order (Dkt. 117-4):                  confidential technical information regarding
24                                                   the operation of Google’s products, including
     Redacted Portions in Exhibit A                  the various types of logs maintained by Google,
25
                                                     information contained in those logs, which logs
26                                                   are linked to a user’s Google Account, and the
                                                     logs’ retention policies, that Google maintains
27                                                   as confidential in the ordinary course of its
                                                     business and is not generally known to the
28                                                   public or Google’s competitors. Such highly

                                               1                Case No. 5:20-cv-5146-LHK-SVK
                 DECLARATION OF VIOLA TREBICKA ISO ADMINISTRATIVE MOTION TO SEAL (DKT. 117)
      Case 5:20-cv-05146-LHK Document 122 Filed 03/01/21 Page 3 of 5




 1                                                     confidential information reveals Google’s
                                                       internal strategy, system design, and system
 2                                                     capacity regarding various important products,
                                                       and falls within the protected scope of the
 3
                                                       Protective Order entered in this action. See Dkt.
 4                                                     61 at 2. Public disclosure of such highly
                                                       confidential information could affect Google’s
 5                                                     competitive standing as competitors may alter
                                                       their log data system designs and practices
 6                                                     relating to competing products. It may also
                                                       place Google at an increased risk of cyber
 7
                                                       security threats, as third parties may seek to use
 8                                                     the information to compromise Google’s log
                                                       data preservation system. Google respectfully
 9                                                     requests that the Court order the redacted
                                                       portions in the attached version of the
10                                                     Opposition to be filed under seal.
11
     Declaration of Lesley Weaver in Support of The redacted portion contains Google’s
12   Plaintiffs’ Opposition to Google’s Motion for a confidential technical information regarding
     Protective Order (Dkt. 117-6):                  the operation of Google’s products, including
13                                                   the retention period of the various types of logs
     Redacted Portion in Exhibit B                   maintained by Google, that Google maintains
14                                                   as confidential in the ordinary course of its
                                                     business and is not generally known to the
15
                                                     public or Google’s competitors. Such highly
16                                                   confidential information reveals Google’s
                                                     internal strategy, system design, and system
17                                                   capacity regarding various important products,
                                                     and falls within the protected scope of the
18                                                   Protective Order entered in this action. See Dkt.
19                                                   61 at 2. Public disclosure of such highly
                                                     confidential information could affect Google’s
20                                                   competitive standing as competitors may alter
                                                     their log data system designs and practices
21                                                   relating to competing products. It may also
                                                     place Google at an increased risk of cyber
22                                                   security threats, as third parties may seek to use
23                                                   the information to compromise Google’s log
                                                     data preservation system. Google respectfully
24                                                   requests that the Court order the redacted
                                                     portion in the attached version of the Weaver
25                                                   Declaration to be filed under seal.
26   Exhibit A to the Declaration of Lesley Weaver The redacted portions contain Google’s
27   in Support of Plaintiffs’ Opposition to Google’s confidential technical information regarding
     Motion for a Protective Order (Dkt. 117-8):      the operation of Google’s products, including
28                                                    the various types of logs maintained by Google,

                                                      2          Case No. 5:20-cv-5146-LHK-SVK
                  DECLARATION OF VIOLA TREBICKA ISO ADMINISTRATIVE MOTION TO SEAL (DKT. 117)
      Case 5:20-cv-05146-LHK Document 122 Filed 03/01/21 Page 4 of 5




 1   Redacted Portions in Exhibit C                  information contained in those logs, the size of
                                                     those logs, which logs are linked to a user’s
 2                                                   Google Account, the logs’ retention policies,
                                                     and the cost in money and man-hours for
 3
                                                     suspending retention periods for those logs, that
 4                                                   Google maintains as confidential in the
                                                     ordinary course of its business and is not
 5                                                   generally known to the public or Google’s
                                                     competitors. Such confidential or highly
 6                                                   confidential information reveals Google’s
                                                     internal strategy, system design, and system
 7
                                                     capacity regarding various important products,
 8                                                   and falls within the protected scope of the
                                                     Protective Order entered in this action. See Dkt.
 9                                                   61 at 1-2. Public disclosure of such confidential
                                                     or highly confidential information could affect
10                                                   Google’s competitive standing as competitors
11                                                   may alter their log data system designs and
                                                     practices relating to competing products. It may
12                                                   also place Google at an increased risk of cyber
                                                     security threats, as third parties may seek to use
13                                                   the information to compromise Google’s log
                                                     data preservation system. Google respectfully
14                                                   requests that the Court order the redacted
15                                                   portions in the attached version of the letter to
                                                     be filed under seal.
16
     Declaration of Dr. Matthew Green in Support The redacted portions contain Google’s
17   of Plaintiffs’ Opposition to Google’s Motion confidential technical information regarding
     for a Protective Order (Dkt. 117-10):        the operation of Google’s products, including
18                                                the various types of logs maintained by Google,
     Redacted Portions in Exhibit D               the size of those logs, the logs’ retention
19
                                                  policies, and the cost for segregating the logs,
20                                                that Google maintains as confidential in the
                                                  ordinary course of its business and is not
21                                                generally known to the public or Google’s
                                                  competitors.     Such     highly     confidential
22                                                information reveals Google’s internal strategy,
23                                                system design, and system capacity regarding
                                                  various important products, and falls within the
24                                                protected scope of the Protective Order entered
                                                  in this action. See Dkt. 61 at 2. Public
25                                                disclosure of such highly confidential
                                                  information could affect Google’s competitive
26                                                standing as competitors may alter their log data
27                                                system designs and practices relating to
                                                  competing products. It may also place Google
28                                                at an increased risk of cyber security threats, as

                                                    3           Case No. 5:20-cv-5146-LHK-SVK
                 DECLARATION OF VIOLA TREBICKA ISO ADMINISTRATIVE MOTION TO SEAL (DKT. 117)
       Case 5:20-cv-05146-LHK Document 122 Filed 03/01/21 Page 5 of 5




 1                                                      third parties may seek to use the information to
                                                        compromise Google’s log data preservation
 2                                                      system. Google respectfully requests that the
                                                        Court order the redacted portions in the
 3
                                                        attached version of the Green Declaration to be
 4                                                      filed under seal.

 5

 6          6.     Google’s request is narrowly tailored in order to protect its confidential information.

 7 Indeed, Google has sought to redact only a select subset of the materials originally designated by

 8 Plaintiffs for redaction in its Administrative Motion.

 9          7.     Google does not seek to redact or file under seal any of the remaining portions of

10 Plaintiffs’ Opposition to Google’s Motion for a Protective Order and accompanying declarations

11 and exhibits not indicated in the table above.

12          8.     Google’s proposed redaction to Plaintiffs’ Opposition, Declarations of Lesley

13 Weaver, Exhibit A thereto, and Declaration of Dr. Matthew Green are attached here to as Exhibit

14 A, Exhibit B, Exhibit C, and Exhibit D, respectively. These redactions are limited in scope and

15 volume. Because the proposed redactions are narrowly tailored and limited to portions containing

16 Google’s highly-confidential or confidential information, Google requests that the portions of the

17 aforementioned documents be redacted from any public version of those documents.

18          I declare under penalty of perjury of the laws of the United States that the foregoing is true

19 and correct. Executed in Los Angeles, California on March 1, 2021.

20

21 DATED:           March 1, 2021                           QUINN EMANUEL URQUHART &
                                                            SULLIVAN, LLP
22
                                                            By /s/ Viola Trebicka
23                                                            Viola Trebicka

24                                                          Attorney for Defendant

25

26

27

28

                                                       4         Case No. 5:20-cv-5146-LHK-SVK
                  DECLARATION OF VIOLA TREBICKA ISO ADMINISTRATIVE MOTION TO SEAL (DKT. 117)
